Order filed July 21, 2015




                                       In The


          Eleventh Court of Appeals
                                     ____________

                                No. 11-15-00139-CR
                                     __________

                     CURTIS WAYNE TEER, Appellant
                                           V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 441st District Court
                               Midland County, Texas
                            Trial Court Cause No. CR42737


                                     ORDER
       Curtis Wayne Teer, who is currently represented by court-appointed counsel,
has filed in this court a timely request to proceed pro se on appeal. We abate this
appeal.
       We must abate the appeal and remand the cause to the trial court so that the
trial court may determine the following:
      1. Whether Teer desires to prosecute his appeal;
     2. Whether Teer is indigent;
     3. If not indigent, whether Teer has retained counsel for this appeal; and
     4. If indigent, whether Teer desires to have counsel appointed to represent him
        in this appeal or whether, after being warned of the dangers and
        disadvantages of self-representation, Teer competently and intelligently
        chooses to exercise the right to represent himself.
If it is determined that Teer is indigent and is exercising his right to represent
himself, the trial court must develop evidence as to whether Teer’s decision to
proceed without counsel is knowingly and intelligently made. See Faretta v.
California, 422 U.S. 806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex. Crim. App.
1991); Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987); Webb v.
State, 533 S.W.2d 780, 783–86 (Tex. Crim. App. 1976). The trial court is directed
to enter findings of fact and conclusions of law and to make any appropriate
recommendations to this court.
      The clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, and any
orders of the trial court. The court reporter is directed to prepare and forward to this
court the reporter’s record from the hearing. These records are due to be filed in this
court on or before July 31, 2015.
      The appeal is abated.


                                                      PER CURIAM


July 21, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


                                           2